Case 1:20-cv-00036-HYJ-SJB ECF No. 82, PageID.955 Filed 07/31/20 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

CHARLES JONES, as Personal Representative
of the Estate of WADE JONES, deceased,

                  Plaintiff,                                Case No.: 1:20-cv-00036
       v.                                                   Hon. Judge Paul L. Maloney
                                                            Magistrate Judge Sally J. Berens
KENT COUNTY, et al.,

               Defendants.
_____________________________________________________/
BUCKFIRE LAW FIRM             CHAPMAN LAW GROUP
Jennifer G. Damico (P51403)   Ronald W. Chapman Sr., M.P.A.,
Attorney for Plaintiff        LL.M. (P37603)
29000 Inkster Road, Suite 150 Devlin Scarber (P64532)
Southfield, MI 48034          Attorney for Corizon Defendants
Direct (248) 234-9828         1441 West Long Lake Rd., Suite 310
(248) 569-4646                Troy, MI 48098
(248) 569-6737 (fax)          (248) 644-6326
Jennifer@buckfirelaw.com      rchapman@chapmanlawgroup.com
                              dscarber@chapmanlawgroup.com
VARNUM LLC
Timothy E. Eagle (P38193)
Attorney for Kent County
Defendants
P.O. Box 352
Grand Rapids, MI 49501
(616) 336-6537
Tteagle@varnum.com

_____________________________________________________/


            STIPULATION FOR FIRST AMENDMENT TO CASE MANAGEMENT
                                  ORDER

       Counsel for the respective parties submit to the Court that due to scheduling conflicts and

the number of witnesses to be deposed, the volume of documents requested and produced,

technical issues with ESI, and general COVID-19 concerns causing delays, that an amendment to

the Case Management Order is necessary.



       00635673
     Case 1:20-cv-00036-HYJ-SJB ECF No. 82, PageID.956 Filed 07/31/20 Page 2 of 4




           IT IS HEREBY STIPULATED AND AGREED to by and between counsel for the above-

    named parties that the Case Management Order shall be amended as follows:

EVENT                                CURRENT DATE                       NEW DATE
Motion to Join Parties or Amend August 15, 2020                         September 15, 2020
Pleadings
Expert Disclosure (Rule 26(a)(2)(A)) Plaintiff: August 31, 2020         Plaintiff: September 30, 2020
                                     Defendant: September 15, 2020      Defendant: October 15, 2020
Expert Reports (Rule 26(a)(2)(B))    Plaintiff: October 31, 2020        Plaintiff: November 30, 2020
                                     Defendant: November, 30 2020       Defendant: December 31, 2020
Completion of Discovery              February 28, 2021                  Remains the same
Dispositive Motions                  March 31, 2021                     Remains the same
Settlement Conference                October 27, 2021 at 2:00 p.m.      Remains the same
Final Pretrial Conference            November 8, 2021 at 9:00 a.m.      Remains the same
ADR to Take Place on or Before       March 31, 2021                     Remains the same
Trial Date                           November 30, 2021 at 8:45          Remains the same
                                     a.m.


    Stipulated and Agreed to by:

    /S/ Jennifer G. Damico______              /S/ Devlin Scarber________
    Jennifer G. Damico (P51403)               Devlin Scarber (P64532)
    Attorney for Plaintiff                    Attorney for the Corizon Defendants

    /S/ Timothy E. Eagle_______
    Timothy E. Eagle (P38193)
    Attorney for the Kent County Defendants

    Dated: July 30, 2020




           00635673
Case 1:20-cv-00036-HYJ-SJB ECF No. 82, PageID.957 Filed 07/31/20 Page 3 of 4




     00635673
Case 1:20-cv-00036-HYJ-SJB ECF No. 82, PageID.958 Filed 07/31/20 Page 4 of 4




     00635673
